DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 7/5/22, no claims have been added or canceled, and claims 10 and 16 have been amended. Therefore, claims 1-20 remain pending, with claims 1, 10, and 16 being independent.


	Response to Applicant’s Arguments
The Applicant’s arguments filed 7/5/22 have been fully considered and are persuasive. The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: As to claims 1-9, see Office Action dated 4/8/22 for reasons for allowance. Claims 10-15 are allowed because the prior art fails to teach both the carbon atomic concentration of the first dielectric layer and the thickness of the first dielectric layer are greater than those of the second dielectric layer. 
As to claims 16-20, Dutta teaches an integrated circuit (fig. 1), comprising: an interconnect layer (102) having a conductive feature (120); an etch stop layer (104) over the interconnect layer; a protective layer (106) over the etch stop layer (104); a first dielectric layer (108) over the protective layer (106); a memory stack (170) over the first dielectric layer; and a bottom electrode via (122 and/or 126) in the first dielectric layer (108), the etch stop layer (104), and the protective layer (106), wherein the bottom electrode via connects the memory stack to the conductive feature (fig. 1) 
Dutta fails to teach the bottom electrode via has a straight sidewall in contact with the etch stop layer, the protective layer, and the first dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/11/22